PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Mathur					     	    :				    
	
Application No.  16/046,457
:	DECISION ON PETITION
Filed:          July 26, 2018
:
Attorney Docket No. PAMI007


This is responsive to the “Response to Communication Mailed December 2, 2020”, that is being treated as a renewed petition under 37 CFR §1.137(a), to revive the above-identified application.

The petition is dismissed.

The renewed petition under 37 CFR 1.137(a) must be filed within the two (2) months of the mailing date of this decision.  Extensions of time under 37 CFR 1.136(a) are available.

This application was held abandoned June 4, 2019, after no reply was received to the Notice to File Corrected Application Papers mailed April 2, 2019.  The notice set forth an extendable period of reply of two months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available for two months from the two month period set for reply.  No response was received within the allowable period and the application became abandoned on June 4, 2019.  

The provisions of 37 CFR 1.137(a) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application or a lapsed patent pursuant to 37 CFR 1.137(b).  37 CFR 1.137(a) provides:
	
	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
		(2) The petition fee as set forth in § 1.17(m); 
		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
 		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 		and any drawings of the previously filed application.  In an application or patent abandoned for 		failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 

The instant petition does not satisfy the requirements of items (b)(1) and (b)(3)above.

As to item (b)(1), a grantable petition under 37 CFR 1.137(a) requires petitioner to file a proper reply to the Notice to File Corrected Application Papers mailed April 2, 2019. Examiner Sunita Joshi has considered the reply filed on January 13, 2021, and has determined that the reply filed on January 31, 2021, is deficient. The substitute specification filed on January 13, 2021, provides that paragraph numbers that were missing from the substitute specification filed on September 8, 2020. The substitute specification filed on January 13, 2021, is deficient in that equations [0027],[0028],[0029] are either not in the correct format or are mistyped. 

It is noted that, though lacking the paragraph numbers, the equations in the specification filed on September 8, 2020, are in the correct format (see below)


    PNG
    media_image2.png
    559
    817
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    459
    796
    media_image3.png
    Greyscale




The equations presented in the specification filed on January 13, 2021, though the paragraph numbers are included, are formatted incorrectly or mistyped (see below).


    PNG
    media_image4.png
    532
    805
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    312
    668
    media_image5.png
    Greyscale


The renewed petition is required to be accompanied by either an amendment or a substitute specification, clean and marked-up copies, that reflects the paragraph numbers and correct equations [0027],[0028],[0029]. The substitute specification is also required to be accompanied by a statement that the substitute specification contains no new matter.1

As to item (b)(3), petition is deficient in that it does not include a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition under 37 CFR 1.137(a) was unintentional. The renewed petition under 37 CFR 1.137(a) is required to include the statement of unintentional delay.

No additional petition fee is required with the renewed petition.

Further correspondence with respect to this matter should be addressed as follows:



By mail:		Mail Stop Petitions
			Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
			Attn: Office of Petitions

OR VIA EFS-WEB




/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Form PTO/SB/64	





















    
        
            
        
            
        
            
    

    
        1 It is noted that the papers filed on January 13, 2021, to address the deficiencies in the specification were neither in compliance with 37 CFR 1.125 as a substitute specification, or in compliance with 37 CFR 1.121 or 37 CFR 1.312 by amendment. The reply to the Notice to File Corrected Application Papers filed with the renewed petition is required to be filed in compliance with the aforementioned rules. If a substitute specification is filed, must include a clean and marked-version of the specification with a statement that the substitute specification contains no new matter. If an amendment to the specification if filed, it must include an instruction as to the amendment to be made as per the requirements of 37 CFR 1.121.